10

11

12

13

14

15

16

17

18

18

20

al

22

23

24

25

26

27

28

 

 

STUART HANLON, CSBN: 66104
SARA RIEF, CSBN: 227279

Law Office of Hanlon & Rief

1663 Mission, 2™ Floor

San Francisco, CA 94103
Telephone: (415) 864-5600
Facsimile: (415) 865-0376 .
Email: stuart@stuarthanlonlaw.com

Attorneys for Defendant
VICTOR TURK

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, )
) No. CR 18-463 CRB
Plaintiff, )
) DEFENDANT’S SENTENCING
) MEMORANDUM
VICTOR TURK, )
)
Defendant. )
)
)
)

 

DEFENDANT’S SENTENCING MEMORANDUM

Mr. Turk submits the following memorandum to address the presentence report and the
factors supporting a variance under 18 U.S.C. §3553.

On September 27, 2018, a two-count Indictment was filed charging Mr. Turk with a
violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(B)- Possession with Intent to Distribute 50
Grams or More of Methamphetamine;18 U.S.C. § 924(c)(1)(A)- Carrying or Possessing a
Firearm During and in Furtherance of a Drug Trafficking Crime; and criminal forfeiture.

Mr. Turk and the government reached a plea agreement in this case. Mr. Turk pled guilty
to both counts and agreed to forfeiture as described in the plea agreement. The Presentence
Report calculates Mr. Turk as a Criminal History Category VI and determined the Sentencing
Guideline Range in Count One to be of 77 months to 96 months. Mr. Turk agrees to these

 

 
10

11

12

13

14

15

16

17

18

19

20

2i

22

23

24

25

26

27

28

 

 

calculations. Probation recommends a variance from the Sentencing Guidelines to the
mandatory minimum of ten years.

The presentence report supports a variance from the Sentencing Guidelines based on his
recent diagnosis of bipolar, anxiety and depression; his drug use and serious, untreated addiction;
and, lastly, his commitment to positive programs in custody and upon release.

Mr. Turk supports and appreciates the recognition by probation that there are numerous
factors that warrant a below guideline sentence and Mr. Turk asks that this Court follow
probation’s recommendation.

DISCUSSION
I. 18 USC § 3553(a)

The Sentencing Guidelines alone do not take into consideration each defendant as an
individual and that each case as its own unique set of circumstances. Whether it is looking to a
defendant’s background, the reasons and motivations for committing the crimes, the specific
facts of the case, or many other factors, the Guidelines do not address these issues. In order to
ensure a sentence that is sufficient, but not greater than necessary, 18 U.S.C. $3553(a)(1), directs
courts to consider (1) the nature and circumstances of the offense and the history and
characteristics of the defendant; (3) the kinds of sentences available; (4) the kinds of sentences
and the sentencing range established for the offense under the Guidelines; (5) any pertinent
policy statements issued by the Sentencing Commission; (6) the need to avoid unwanted
sentencing disparities among defendants with similar records who have been found guilty of
similar conduct; and (7) the need to provide restitution to any victims of the offense.

This Court should grant a downward variance pursuant to 18 U.S.C. § 3553(a)(1) based
on several variances including recent mental health diagnoses and treatment, lengthy drug
addiction without significant treatment and his commitment to programing while in custody and
upon release.

Il. DEFENDANT’S BACKGROUND

Mr. Turk is 43 years old. He was raised by his mother who was a single parent trying

 

 
10

11

12,

13

14

15

16

17

18

19

20

21

a2

23

24

25

26

27

28

 

 

to raise Mr. Turk and his siblings in the Bay Area working as a bartender. Several times during
his childhood, Mr. Turk witnessed domestic violence which, to this day, has stuck with him.
During his presentence interview, Mr. Turk became emotional describing a time when he very
young- around eight years old- when his Mom’s boyfriend came to the house. Mr. Turk
answered the door and allowed him in the house where he proceeded to assault his Mom.

Mr. Turk continues to harbor guilt that, because he let him in the house, it was his fault that his
mother was beaten.

At the age of 17, Mr. Turk became a father. Young, scared and not in a healthy
relationship with the mother of his child, Mr. Turk left the state and went to live with his father.
Eventually, Mr. Turk did return to California and, to this day, has a very close relationship with
his son who has provided a letter for this Court. (See Exhibit A: Character Letters.)
Unfortunately, also around this time, when he was 19 years old, Mr. Turk began using
methamphetamine regularly/daily which has resulted in several convictions/incarcerations, lost
jobs, and the very lengthy sentence he faces in this case.

It is evident in the attached character letters that, those that know him, all see the giving
and kind-hearted person he is at his core. The letters reference the hardworking and positive _
person Mr. Turk is when he is not under the influence of drugs or in the throes of his drug
addiction. They express Mr. Turk’s desire to always help others and his innate kindness. Jd.

Il, FACTS GF THE CASE

Mr. Turk was stopped in the Tenderloin area for parking in a red zone. The passenger of
the car was arrested on an outstanding warrant and, when Mr. Turk exited the car, the police
located a glass pipe and firearm under the seat. Methamphetamine, along with a scale and
baggies, were also located in the car.

IV. DRUG ADDICTION

Mr. Turk has been addicted to methamphetamine since he was 19 years old. He has also,
at various times in his life, used cocaine daily as well as experimented with other drugs. Despite
a criminal history that is indicative of a serious drug addiction, Mr. Turk has had very minimal

drug treatment over the past twenty-plus years. His only real treatment was a one month

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

outpatient program in 2011 while under parole supervision. As noted in the presentence report,
Mr. Turk is aware that his use of methamphetamine has caused him the “most problems.”
This case is a direct result of his addiction. Mr. Turk was on parole and doing quite well-
working for a towing company and conducting programming for other parolees (see below
discussion). However, as soon as he “fell off the wagon”, his life spiraled out of control. He lost
his job and began selling to pay for his habit and living expenses. Without the tools in hand to
help him remain sober or make it through a relapse, Mr. Turk could not fight the addiction.
Mr. Turk understands that his addiction is the root of his problems and that he must do
everything in his power moving forward to remain sober. Mr. Turk has asked that this Court
recommend that he enroll in RDAP while he is incarcerated even though, because of his gun
conviction, he will receive no additional credits. This speaks volumes to his commitment to
treatment.
Y. MENTAL HEALTH

Mr. Turk’s drug use has likely been significantly driven by self-medicating for mental
health issues. When incarcerated by the state in this matter, he was provided mental health
treatment and diagnosed with bipolar, depression and anxiety. This is the first time in his life
that he has been diagnosed, received treatment and been medicated. Prior to the federal
government indicting this case, Mr. Turk was set, through the proposed resolution in his state
case, to enter a dual diagnosis program to address his mental health issues and drug addiction.
Though unable to do this program once it became a federal case, it should be noted that Mr. Turk
continues to be compliant in his medications and recently was given further assessment and
increases in dosage. Mr. Turk understands that he feels better on these medications and needs
them as part of his recovery, This kind of support has been life changing for him as far as his
ability to see that his feelings and mental health can be altered with the proper treatment.

Mr. Turk has been able to remain sober for periods of time and, when he is sober, he
maintains employment and is focused on bettering himself and others.

VI. POST-ARREST/INCARCERATION REHABILITATION

While it is acknowledged that this is not the “typical” post-arrest (or, here, also

 

 
10

11

12

13

14

15

16 |

17

18

19

20

2i

22

23

24

25

26

27

28

“can do well if he stays sober.” (See PSR, para. 36.). Mr. Turk also participated in Toastmasters

 

 

post-incarceration) rehabilitation this Court may see, Mr. Turk has shown both now, and in the
past, that he has it in him to make good decisions and get on the right path, it is really the lack of
tools to avoid relapse that have continued to keep him in this cycle.

For example, and very telling, when Mr. Turk was incarcerated in state prison just prior
to this case, he was very involved in “M.A.N.U.P.”, a program that began in state prison with the
vision of men helping themselves through self-help: Mr. Turk, as noted in his CDC Chrono
write-ups, became very proactive in this program becoming a conductor and dedicated many
hours. (See Exhibit B: M.A.N.U.P documents.) In fact, when he was released, he spearheaded
facilitating the program outside of state prison for recent parolees in San Mateo County. When
the probation officer contacted Mr. Turk’s previous parole officer for his presentence report
investigation, the parole officer said that Mr. Turk was doing “well under his supervision until he

relapsed” and that he “has never seen a parolee facilitate M.A.N.U.P. classes” and that Mr. Turk

receiving many certificates. (See Exhibit C: Toastmaster Certificates.)

Currently, Mr. Turk has participated in as many programs in custody as possible and,
while at both North County and Santa Rita, Mr. Turk was asked by the sheriff to be a pod worker
for his unit. Mr. Turk was trusted by the sheriff to be able to do this job and has held it ever
since without issue.

With a clear head free of drugs and properly medicated, Mr. Turk realizes that he needs
to turn his life around. To be faced with a mandatory minimum sentence of ten years and realize
that he has been throwing his life away was overwhelming and life-changing. Through his
actions, he has shown this Court that he has the willingness and desire to change and rehabilitate
himself.

This Court should also be aware that Mr, Turk understands that returning to the Bay Area
to live is not an option for him and is not consistent with his commitment to leaving behind a life
of drugs and crime. He is hopeful that, while he is in custody, that he can workout being
released to Oregon or Idaho where he has family and can start a new life.

VII. CRIMINAL HISTORY

 

 
10

11

12

13

14

15

16

17

18

19

20

ai

22

a3

24

25

26

27

28

 

 

As noted in the presentence report, Mr. Turk has a lengthy criminal history.

However, it is also consistent with someone with a serious drug addiction issue- several drug
convictions along with thefts/robberies in order to get money to buy drugs. For instance, looking’
at the robbery conviction in 2002, Mr, Turk made admissions to the arresting officers that he
“had a drug problem” and “knew he wouldn’t have to hurt anyone” (to get the money). (See
PSR, para. 31.) Furthermore, as noted in the presentence report, the current sentence, at the
mandatory minimum, is going to be significantly more than time that Mr, Turk has ever served.

VHI. CONCLUSION

Mr. Turk requests that this Court impose the mandatory minimum sentence of ten years
which would adequately punish Mr. Turk, reflect the seriousness of the offense, but also take
into consideration his mental health disorders, drug addictions and commitment to programming.
While the sentencing guidelines, based on the quantity of narcotics, are slightly higher, these
factors warrant the variance under the objectives of §3553.

It is respectfully requested that Mr, Turk be sentenced to 60 months on Count One,
followed by 60 months consecutive in Count 2, with a period of 5 years of supervised release and

a special assessment of $100.

Dated: July 24, 2019

{sf

Sara Rief

Attorney for Defendant
VICTOR TURK

 

 
EXHIBIT A

 
6/24/49

Your Honor,

My name is Theodora Tu rk, mother of Victor Turk. Let me start by saying if my son
didn’t go back to drugs again he would not be in jail. He was really doing great
when he was staying with me, He attended his classes at the parole facility in
Redwood City, he graduated from there then he started to facilitate M.A.N,U,P. in
Redwood City. He has many certificates from being a great speaker, great

facilitator and has certificates from Toastmasters which | faxed over to his
attorney.

In this capacity as a mother who will always support my son with everything in
me, ask that you grant Victor & program or less time. For the Past several years

shame in his need of a good treatment Program because he didn’t want me to
know he was out of control and could not help himself. Victor thought he was
strong enough to stop drugs by himself thought he had it under control without
Support until he realized he couldn't do it by himself! Victor has always put others
first but now realizes he has to do him first now and from now on. He is honest,
trustworthy, he comforts people in times of sorrow, a teacher in times of
confusion. It is now time for Victor to do Victor! He has encouraged me to stay

Strong and aiways turns a hegative into something positive. He really is a great
person with a giving heart!|

Theodora Turk (Deaie)

23/4 Crreendale, Breve

South San Franses, CA. 94086
GS0- §78- 4083 Home

650- 784~ 4683 Cele

90 6102 €b Lr
6 abed x84 dH 919

 
Mario Saucedo

Solano AIDS Coalition
2203 Teakwood Ave
Vallejo, CA 94591
June 1, 2019

To Whom it may concem:

This letter is a statement written on behalf of Victor Turk. I first
met Victor through his brother John Carter as a client in my
organization The Solano AIDS Coalition. At that time Victor
was looking to volunteer and support his brother in any way
possible as well as give back to the community, I got to know
"Victor as a valuable person in this regard and learned of his
character as one of upstanding and a truly caring heart for his

fellow person.

While ] understand you see cases like his on a regular basis,
[am not asking for his to be excused for his behavior based on
my own experiences or for leniency. J am asking for hope for
him in recovery and a chance for redemption because he has
proven before he can be a valuable member of society.

Sincerely,

 
 

ONG

 

ae 4 Solana AIDS Coalition
7-450-5861
Solano AIDS Coalition L. ot -

  

htipsyjednibshx comly/t69.2708-21/60198641 2503475166971..eoh=ect75a1168 del 405 Se002'09d2b 5476 hoa -BCKEBAC {dled B/2/N9, 6146 PM

Faga lof 2
8 abed x8{ dH S190 6102 €L 1m

 
 

6-24-19

———s a
la Uyhan at May Concert |

[Ny dad nas AlWwAYS Ween thelr ?
y \5 en, & Cor my, has een, Supp e teu ae he

Ane CHE
aq *9 Me to ve the best i can waffle.

Cc Q- SU .
| * hi a

ee,
hank
J honl VOX Toe y obyr CoH cideradion |

Lee UA

2665 Southe ad
HY+th Avenan

Ppt 3134

Hitisboro, Ore 47143
707 387-836)

ZL abed xe} dH 9L90 6lo2 EL Ltr

 
BM

po Ebates peer IN Prayers.
pet You wi tt SS3IS4 my uncle in 1
Aloke to dog PGA ABA We aly le Ibe 7
PoSihve Ant Wence in TAS. Wor lol Y geting, ae
5S te jt a sen Ending ruhag, a

He has faker 4 lOtGLINihahve fe
learn umile WNearceeated Gnd taves MS
f CAUCAK on Sey) Oushy. My un CEN Cher Tule. |
nas tavant me JRNa\ue TMT ang do ee.
Alas pe PESIAVE 30 Haat WOU Guy

 

TO He wee

oo 1. Create. Change bbe has BEEN Crase te YON

Pheact  Srever ANd T learned Som. nin

feat bog Wels Your WFC fo be frag and.

jt k able AB Suggocd | OMers be IS. Kind
paring and ull Ae engtning hoy 9 hrs
145N€ mares many Saen beer Br people, teen
[Ue puts pimseys betre. Ged and asks .

God LMarr do YOu Want win mae ? and

{ he Conhnues. always pict ctnrers .

i. be Gre Wimgel€, ne
when We i< OMund ne + Feel wacm, _

1k Hoot hecan meet my... montn og 7
Cuvgnter. Ye FEVEES IMS “Value jp my.
; \ ke Ong Our Keamily AISe. at his

; My hepa,
i Wore place | yey dH S190 610Z eb INF
vim & beam our (es ard Vornn eo
J Vo rome winy , AD $9. CUR bbe | Oe
MS, ANA Wat WAVE, to ge.

4S Son | eo
t loues WANemn Weis ONMund

SPE A nt alr tat heater sen pe te
“ ez
i

j
; F Wish .

| QWe Wim @&

(has Paved

i
a
q
i

RTT ong oe

Vi Choy

sath

: BROWN 6F lec . ae Lo

pane deel e I be hana
TRIS MANNE AS ire/f. Please Consider oe

AMY. Cequest ang by ou,

fo ua MOblEms he hag faced Ging

Slowed n , x
TEE ALLS predous ani ae
| oF Bud “tran. oy voy ane Biman

Whe Cott Will decide dy . - _

“a The .CoWting tho Bag

HA T GuSt Seer peace fy

SF willayo

NE Need Oy
Write 15 AMADA OL lwcunor

 

 

 

© abed “x4 dH S90 610Z EL UT
 

Sinceres My . _ _ |
Michote  &pingsa

wre

+ RAGG

+ aBed

. AOA Samuelson mve

Ba

 

xed dH S190 6102 EL IM
“IO (kor ee Wey Conca’ |
Lyicdd To Us my Yyourye® As obbek

we heyatly seeks A va prowen I Belewe

Ther ye) the ore they. pret call cured
tre Ycovbhe rn hw Lk ye aasike jae} per

4 Srvoryly Nor d\ant dhe Cor) CPAP Ghee Wh

) we Chere ph Socers
in tyou Led ly

n peo

6-11 -Yo4.

g abed

 
 

S- AI 149

be (her 5B Neg lon Penn

Ty have Known Vic Bi 4k ow bey

ind on bcs acl oA digs he ASQ fog

psheable DH sere 2 gad wots, La pak:
fer oh ha ahuays beer Seppe yz
i ank IL StamS that hv puts thers Wee

Oe fmol Now Vi Viton Nab t05 he aS 6
re humsed ASD -

Nic tes “pu be oy /. vite en fr ih
Propo GS an raul ch LU they oppittendliy Z

fo § -. “ables be past an 4 coh
Doggone rv cyber 033 Cares
\(ac tov oLso N “hed Q gpock Ashatonshe p with hes Gor

A C. aq tw Ae frum),
Fi ee, ng whe TL cok leche Gilt Vicedp logs

hook fet
Lenatira ng 10, 3090 Vicente Ste SF CA IA AIG 3 993,9

9 abed xed dH SL9O 610z EL IAP

 
S-b-19
To whom it Ny Oy Contern,

NietoR Turk and & had A

bugmegs reletron Ship. fte cS
relrable 4" Q 9rtat Worlderr
Please Gre him A thanee To
Pah aps cle ft Plograwr) Or
Jess Time. He's graoct PAeSorn
When he's Nor om Drug s !

Sama Callisghn Re paige
247i fore sr

Sa FRCS, C4 9/03
“45 ~Eed “3859

i abed x84 dH SbSO 6102 EL INP

 
 

Your Honor, June 12, 2019

| am writing in reference to my brother Victor John Turk. | am saddened to find Victor incarcerated for
a reoccurring issue he has battled for many years.

Victor | know has believed he could be drug free on his own for many years now. Victar finds himself
recognizing he needs the help, only a program could give him. | believe without a shadow of doubt
Victor could be rehabilitated to live a drug free life, with help, he will thrive. He will have the ability to
speak at Man Up events which he has had accolades for being an encouragement to others. He also has
accolades in Toast Masters and wants to pursue motivational speaking In the capacity of a rehabilitated
drug offender. His passion and dedication to helping others is great, because prison should not be a way
of life for anyone seeking rehabilitation, Victor also exceis in life being on the top of his dass no matter
what he does. Victor is determined and strong hearted to do the right thing.

My brother is such a hardworking man. Victor is a very giving and caring individual not onty for his family
but the community he has been a part of for many years. The accomplishments he has had over the past
years are one of being an example and a fierce leader to the youth and young men. Many times | have
had conversations with Victor about his heart to serve youth and men who have drug issues, heart
wanting to aide in them striving for a better lite outside of drugs.

Unfortunately drugs had wreaked havoc on Victor’s life. He has so much to offer and sc much to give. |
know if Victor had rehabilitation he would excel in all the program offers and be a light to those around
him. Off drugs Victor is an amazing man.

Thank you for your time in reading my letter. | appreciate you

   

Angelina Espinoza

oO, abed xed dH 9b90 6102 €) tnr

 
 

 

 

 

 

 

 

 

__ XI have 2. alaes K feos eee cK
_ a tO. be Ts int. ag ‘9 2n- "
a beer ah

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 

 

_..... Solano AIDS Coalition | —
-Oatvin D'vilte

 

 

 

uous We President yim - aie
Pee ee on ee

0 Meena eo on ofl a

SS 2n

| bed X84 dH 990 G6LOZ €1 19°F

 
~ EXHIBIT B

 
State of California * Department of Corrections and Rehabilitations
CDC-128-B(REV.4/74)

Name and Number Turk AT-1627 15-13-4L

Inmate Turk, is a conductor for the Promoting Manhood: M.A.N.U.P, Self-Help Workshop, at CSP-
Solano. As a conductor of this workshop, he is responsible for creating a safe environment for the
participants to open themselves up. He is accountable to ensure that the information is explained
and received. Inmate Turk has been proactive within his community, demonstrating his commitment
to change. As a conductor for the M.A.N.U.P. program, he is a genuine role model for rehabilitative
behavior with his willingness to go the extra mile to help himself and others, Inmate Turk, participation
as a conductor has made a positive impact on those around him and is hereby commended.

Inmate Turk accumulated 12 hours participating, 24 hours in conductor training, and 48hours
conducting for a total of 84 hours in the Promoting Manhood: M.A.N.U.P. Self-Help Program.

Original: Central File E. Le cc
cc: Inmate Sponsor

Date: August 2016 - June 2017 (LAUDATORY CHRONO) CSP-SOLANO

 
   
   
     
     
     
 
      
  

Personal Enhancement Program Synopsis
Program Name: Promoting Manhood: M.A.N.U.P.

Number of Sessions:
12 Weeks ; ;
10-15 Participants
Chrono-Bearing workshop ,
Staff Sponsors: T. Wamble, Associate Warden, N. Justin, Captain, E. Racklin CCI, D. Brida, Lieutenant
Director of Operations: T. Miles
Senior Advisor of Information: D. Rowlett
Program Founder/Director, Sean Gage, H-24509
Coordinator: Tyran Townsend, J-08276

  
       
    
  

Descrtiption of Program:
M.A.N.U.P. (Making rational decisions acting with precision Never giving up my position Uplifting myself, my family

and my corhmunity Positive living) is a workshop designed to help participants recognize, define, express, and fulfill
their roles and duties as men, ‘

_ Program Goal

 
     
  

Through discussion, role-playing, and weekly. homework, participants will gain an understanding of their definition of
t_ manhood and their roles and duties to themselves, their families, and their communities. They will set the framework |
for creating.and maintaining a pledge to M.A.N.U.P,

  
   
   
   
       
   
      
     
   
   

M.A.N.U.P, Motto
“Giving a helping hand to a fellow man.”

Means of Achievement

Community Wednesday

 
 
 

Is designed to nurture community involvement through community events, productive members of the community as j
.well as professional staff giving presentations of encouragement, inspiration, and testimonials of experience. This
demonstrates to participants that others care about their suecess while providing examples that participants may see |
first-hand. In addition, Graduations, presentations and certifications are received in the presence of administrative
staff assist men in recelving. affirmation and validation that their pledge is one acceptable to society as a whole,

Weeks 1 - 4 focuses on recognizing heaithy and unhealthy aspects of participant's definitions of manhood. Topics
include Responsibility, Awareness, Accountability, Perception, and Expressing thoughts and feelings.

Weeks 5 - 8 focuses on uncovering why participants display unhealthy aspects of their definition of a “Man” and ways

to transform that behavior. Topics include Becision Making, Stopping and Preventing Self-Sabotage, Entitlement
Levels, Self-Esteem, Confidence, Forgiveness, and Nurturing. |

Weeks 9 - 12 focuses on participants writing and presenting individual pledges to M.A.N.U.P.

 
 

%eace, Power and Positivity,

 

2011... in California State Prison Solano, Asso-

ate Warden K. Young began to institute her

sision of men helping themselves through seff-

nelp.. Aw Young: nam ed it The In. Building Self’

telp Program (1BSHP). ‘She then called upon
‘he prison population to help themselves by
jefping others. | happen to be one of the men

‘hat took up her cail.

>vometing Manhood: MLA.N_ULP.

Het

     

{Making
ational Decisions, ‘Acting with precision, —

Vever giving up my position, Uplifting m yselfy

   

ny family ond my community, Positive living. )

*verythiag begins from . taking the time fo.

 

veigh out the options that we have it in order to

noke a rational decision, Once that rational . .

fecision is made, we do not continue to think.

 

ut it, we act on it, by taking the steps to Pring

 

thout the rational decision. the Wi ine
W.A.N.U.P. fs about never giving up the posi-
ion of the rational decision that was made.
sometimes we have to change our paths, but

ve never give up the position of the rational

  

  

. = “es

ecision that we make: As we do the MOAN. we re

selfing ourselves, from ‘there we work towards.up-"

iting our family and community, in:doing all of these.»

‘things we will be living positive. So whea-we say ...

M.A.N.U.P. Or WOMAN. UP, we are not saying

“suck it up” we ore insuring | that we are fe Making ¢ ra-

tional decisions nsf rst

  
  

In 2012... Promoting Manhood: M.A.N.U.P. was de-

signed to aid men in defining, understanding and.

““ahere was a cominonality ety

lion: incarcerated | men when it

in 2013...T

 

Ss gnd. confidence. After years of participating in and

bye dees

   
 

faclitating. self-help groups, | began to. notice how

     
 

oO , oifiete was for mento express themselves Paying |

 
 

. _attéation to the Men at i koow. in 1 society, f found .

 

 

es to expressing

- ourselves. Thidugh MANUP,S ‘we ‘begen to go ‘be
neath the suiface in order to'doidillof the above and -

most importantly to heat: ive

  

workshop began to ex

tion, designed to hélp irién: young and old alike in

      

ad

: ag! ves : ‘mun ty, Positive hi } This hh

MANU: we won to be

there to help.”

- Because women are $0 cru-

2 cial in family and

OSS their quest to know-themselves, express them-

selves, ond uiplife theses, their ‘families,

 

‘ and their Comimi i. The goof i: is to ‘be present /

and available in the streets, schools: Masjids

| (Mosques), Churches, Group Homes, Juvenile

| halls, County Jails‘ ond Prisons, Wherever men

ore that'want ta”

         

  

i
i
i

 

munity bis bi iiildirig, tamin

  

os due ta the reaction some of the men receive

oe Sa pecepe fo Bethes qteltg Sa lps etaheigie, Poloue aid in seochin our goal
pand. The intention Is to start @ non-profit organiza- © 9 %

 

from the women in ntheir lives whom they share

thefr experiences, assignments and homework

OFS

     

CS with, Wwe have several different workshops to
 

 

 

 

 
Gygsuodsng pur unssudrs fas ‘Gytgviunosoy, Pulyesyr, sasnsog ‘ssouammyfas uo Kasnzof
doySyomysun-zy ays uw uorndiund anol aBpymonlysn pun azpBoras 07 st 9702/9129 YT

NNW

 

 

 
EXHIBIT C

 
IVWNOILVNYSLNI

Su JILSVWLSVOL

 
 

 

IVNOILVNYILNI

SUaISVWLSVO

 
 
ff
TVWNOILYNYILNI

SUSLSVW.LSVO

 
_ IWNOILVNYILNI

Su aLSVWLSVOL

 
Wh

x
es
Wo
=
Fe
-
52
a

 

 
 

aed Zeb

 
